U N I T E D S T A T E S C O U R T OF F E D E R A L C L A I M S
                                  SCHEDULED MATTERS
                               Tuesday, January 21, 2014


Time         Case Name and Number             Names of Counsel                      Type of Proceeding


                           Judge WOLSKI - COURTROOM 5, ROOM 505

11:00 a.m.   Thomas H. Askins, Jr. et al.,    P - Martin E. Wolf                        EDR
             No. 07-560 L                     (410) 825-2300                            REQUESTED
                                              D - Joshua A. Doan                        PRELIMINARY
             Thomas F. Abernethy, Jr. et al., (202) 305-0874                            SCHEDULING
             No. 07-561 L                                                               CONFERENCE




                                    Judge BRADEN - SUITE 702

2:00 p.m.    Advanced Aerospace                P - Craig S. King                        EDR
             No. 12-85 C                       (202) 857-6000                           REQUESTED
                                               D - Benjamin S. Richards                 STATUS
                                               (202) 353-0522                           CONFERENCE
                                               I - Scott M. McCaleb                     (Telephonic)
                                               (202) 719-3193




                                    Judge KAPLAN - SUITE 705

2:00 p.m.    Ensign-Bickford Aerospace &       P - Sid Leach                            EDR
             Defense Co.,                      (602) 382-6372                           REQUESTED
             No. 13-57 C                       D - David Ruddy                          STATUS
                                               (202) 353-0517                           CONFERENCE
                                                                                        (Telephonic)




                           Judge LETTOW - COURTROOM 6, ROOM 507

2:30 p.m.    Ensign Troy Allen Lewis,          P - Vincent A. Jankoski                  EDR
             No. 13-565 C                      (301) 312-3441                           REQUESTED
                                               D - Nathanel B. Yale                     HEARING
                                               (202) 616-0464